Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of an apparatus including a memory material formed above the first metal material, wherein the memory material comprises a chalcogenide material configured as a selector material; an electrode material formed above the memory material; a lamina formed above the memory material, at least a portion of the electrode material, or both, wherein the lamina comprises an oxide material having a resistivity greater than the first metal material, the electrode material, and a second metal material; and the second metal material formed above the lamina and corresponding to a second access line, as in the context of claim 1.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including depositing a cell storage material above the first metal material; depositing an oxide material above the cell storage material to form a lamina having a greater resistivity than the first metal material, the cell storage material, an electrode material, and a second metal material; depositing an electrode material above the cell storage material to form at least a portion of the electrode material; and depositing a second metal material above the electrode material to form the second metal material corresponding to a second access line, as in the context of claim 11.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of an apparatus including a first electrode material formed above the first metal material; a lamina formed above at least a portion of the first electrode material, wherein the lamina comprises an oxide material having a greater resistivity than the first metal material and the first electrode material, the oxide material comprising aluminum oxide or hafnium oxide; a memory material formed above the lamina, wherein the memory material comprises a chalcogenide material configured as a selector material; a second electrode material formed above the memory material; and a second metal material formed above the second electrode material and corresponding to a second access line, as in the context of claim 23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816